Appellant insists that we erred in not sustaining his bill of exceptions No. 1, and discusses at length the impropriety of sustaining convictions founded upon suspicions. We do not entertain the same view of appellant's said bill which seems to be in his mind. From our original opinion it will be observed that *Page 553 
the house in which the property taken from the alleged burglarized house was found, was across the street from said house in which the burglary, if any, was committed. The party who found the property in said building, which was the Southern hotel, was asked while on the witness stand what attracted his attention to said hotel. His reply was that his suspicions were all. This was wholly immaterial and was in nowise relied upon and might well have been omitted. What attracted his attention to the house in which he afterwards found the burglarized property, could cut no figure in the case one way or another, and his statement of the fact that his attention was attracted in that direction by his suspicions amounts to nothing. The evidential fact and the important matter is that he went to said house and found therein the stolen property and found on the fire escape of said building blood, and also found in said building the appellant with a freshly cut wound on his hand. These latter facts are material and the fact that the witness was caused to go to said house by suspicions could cut no figure. Appellant did not own the house and was not known or believed by the party whose testimony is thus complained of, to be in said house, and if the fact that witness was led to go to said house by suspicions, could be objectionable at all, it would seem to be at the instance of the party who ran the house or controlled the premises and not at this appellant whose presence therein, as well as that of the stolen property, was wholly unknown to said witness.
Appellant insists that we misapprehended his bill of exceptions No. 2 and that by the evidence rejected by the trial court and for the refusal of which appellant complains, he expected to show that he was not under arrest but was free to go where he pleased, and the fact that he did not run away or make any effort to escape was a circumstance sustaining the proposition that he was not the guilty party. We again repeat that we do not know, and are not informed by the bill of exceptions, what objections were made to the question. On appeal every presumption is in favor of the correctness and regularity of the rulings of the trial court until by sufficient averment in the bill of exceptions complaining thereof, the incorrectness or irregularity of such action is made to appear. If we presume that the State objected on the ground that the evidence showed the appellant to be under arrest, and that fact was known to the trial court from other evidence and he, therefore, sustained the State's objection, his ruling would have been correct. Appellant puts nothing in his bill by which we may know what objection was made by the State, nor what the testimony surrounding the question, might be.
We have again reviewed the proposition that the court erred in not allowing appellant to show that Billie Jenkins, the proprietress of the Southern hotel, was first accused of the burglary. We again confess our inability to perceive the injury of this question. The issue *Page 554 
before the jury was whether appellant in fact committed the burglary and we are wholly unable to perceive how the proposition that Billie Jenkins, — in whose house appellant was found shortly after the burglary, and in whose house the stolen property was found, was first accused of said burglary, — could have any legitimate weight in determining who in fact committed the burglary.
Being of opinion that the case was correctly decided, the motion for rehearing will be overruled.
Overruled.